Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Proximal end” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “proximal end”.     
It is not clear with following reasons. 
A proximal end is not known in the art structure or structural combination. Furthermore, the specification of instant application does not clearly indicate what the applicant’s “proximal end”. It merely states “the term "proximal" refers to a portion of a structure or a location that is relatively closer to an indicated point of reference than another portion of a structure or another location” which renders another obscure description to ‘any portion of a structure’. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as another end.
Claims 4 and 5 recite the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (US 20060157239 hereinafter Ramos). 
As to claim 1, Ramos teaches a system for sensing at least one condition in a subterranean wellbore (abstract), the system comprising: 
at least one optical fiber (title) comprising a distal end (FIG. 1), 
and a proximal end (FIG. 1 and see above 112b rejection); 
a plurality of sensor materials (22, 26 and 28) coupled to the at least one optical fiber (14) and surrounding respective fiber (FIG. 1).
While Ramos does not explicitly disclose a plurality of fiber Bragg gratings along a length and sensor material surrounding respective fiber Bragg gratings of the plurality of fiber Bragg gratings and light wavelength sensor configured to sense a wavelength of light reflected from the plurality of fiber Bragg gratings in the same embodiment, still Ramos teaches a plurality of fiber Bragg gratings along a length ([0088]) and sensor material surrounding respective fiber Bragg gratings of the plurality of fiber Bragg gratings (638 and 640 in FIG. 22) and light wavelength sensor configured to sense a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ramos by having a plurality of fiber Bragg gratings along a length and sensor material surrounding respective fiber Bragg gratings of the plurality of fiber Bragg gratings and light wavelength sensor configured to sense a wavelength of light reflected from the plurality of fiber Bragg gratings for the benefit including having well established references with high sensitivities by using one of the most standard fiber optic sensors in the art developed for various measurement such as temperature, pressure, components of substance for fiber optic sensors. 
As to claim 2, Ramos teaches the system of claim 1. 
Ramos further teaches the plurality of sensor materials comprises a material selected to react with a reactive chemical ([0059]).
As to claim 3, Ramos teaches the system of claim 2. 
Ramos further teaches the reactive chemical comprises H2S ([0059]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Wong et al. (US 4155262 hereinafter Wong). 
As to claims 4, 5 and 6, Ramos teaches the system of claim 2. 
While Ramos does not explicitly disclose the material selected to react with a reactive chemical comprises a metal oxide material, ZnO or pre-stressed corrodible material still Ramos teaches sensors including pressure sensor ([0032]). 
Wong teaches pressure sensor material being pre-stressed corrodible ZnO (col. 1 lines 10-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ramos by having pressure sensor material being pre-stressed corrodible ZnO for the benefit including surge protection and optimized to be resist harsh underground environment. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Maas (US 20070189658 hereinafter Maas). 
As to claim 7, Ramos teaches the system of claim 1. 
However, Ramos does not explicitly disclose at least one reference optical fiber extending along the length of the at least one optical fiber.
Maas teaches at least one reference optical fiber extending along the length of the at least one optical fiber ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ramos by having at least one reference optical fiber extending along the length of the at least one optical fiber for the benefit including improve accuracy of the pressure measurement. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Benier (US 20160370206 hereinafter Benier). 
As to claim 8, Ramos teaches the system of claim 1. 

Benier teaches the plurality of fiber Bragg gratings are spaced along the length of the at least one optical fiber at intervals of at least about 5 mm ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ramos by having the plurality of fiber Bragg gratings are spaced along the length of the at least one optical fiber at intervals of at least about 5 mm for the benefit including optimizing two consecutive peak of reflections signals along to fiber optic line. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and T 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886